DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10757521 and US 10362423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: The prior art fails to disclose or suggest a specific apparatus comprising:
	a receiver configured to receive a bitstream that includes encoded stereo parameter information, the encoded stereo parameter information representing a first value of a stereo parameter and a second value of the stereo parameter, wherein the first value is associated with a first frequency range, and 
	an up-mixer configured to perform an up-mix operation on a frequency-domain decoded mid signal generated from the encoded mid signal; wherein a particular value based on the first value and the second value is applied to the frequency-domain decoded mid signal during the up-mix operation. 

Regarding independent claims 18, 25, and 28: these claims are the corresponding method, the corresponding non-transitory computer readable medium, and the corresponding “means plus function” apparatus of the apparatus in claim 1 above and allowed under the same reason that applied to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neusinger et al. (US 7983922 – Cited IDS)
Baumgarte et al. (US 7583805 – Cited IDS)
Faller (US 8340306 – Cited IDS)
Ojanpera (US 7787632 – Cited IDS)
Goodwin (US 8379868 – Cited IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654